11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In the interest of S.R.B., a child,            * From the County Court at Law
                                                 of Brown County,
                                                 Trial Court No. CV1103113.

No. 11-12-00310-CV                             * June 12, 2014

                                               * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

             This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
reverse the judgment of the trial court insofar as it found a child support arrearage in the
amount of $1,120, and we render judgment to reflect an arrearage in the amount of
$280. In all other respects, we affirm the judgment of the trial court. The costs
incurred by reason of this appeal are taxed against Kimberly Branham.